Opinion issued November 17, 2005











In The
Court of Appeals
For The

First District of Texas
____________

NO. 01-05-00258-CR
____________

WILLIAM JACKSON, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd Judicial District Court
Brazoria County, Texas
Trial Court Cause No. 45753



 
MEMORANDUM  OPINION
               Appellant, William Jackson, Jr., pleaded not guilty to the felony offense of
 driving while intoxicated enhanced to a second degree felony.  Appellant waived his
right to a jury trial.  The court found appellant guilty and reset the case for a
sentencing hearing.  The trial court assessed punishment at confinement for seven
years.  Appellant gave notice of appeal.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
               Any pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland
Do not publish.  Tex. R. App. P. 47.2(b).